--------------------------------------------------------------------------------

Employment Agreement

THIS AGREEMENT made effective as of the 1st day of July, 2010.

BETWEEN:

PEDIATRX INC., a Nevada corporation having an address for the
conduct of business located at 405 Trimmer Road, Suite 200,
Califon, NJ, 07830, USA

(the “Company”)

AND:

Jorge Rodriguez
10341 S.W. 45th Street
Miami, Florida 33165 (the “Executive”)

RECITALS:

A.           WHEREAS, the Executive has been acting on behalf of the Company and
would like to continue to do so pursuant to the terms of this Agreement; and

B.           WHEREAS, the Company would like to employ the Executive pursuant to
the terms of this Agreement.

NOW THEREFORE in consideration of the mutual promises of the parties hereinafter
set forth, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged by each of the parties hereto, the
parties hereby covenant and agree as follows:

1.             DEFINITIONS

1.1           Definitions. For the purposes of this Agreement, the following
terms shall have the following meanings, respectively:

  (a)

“Agreement” means this Agreement and all schedules and amendments hereto.

        (b)

“Approved Holder” means any person or group of persons acting in concert which
as of the date of this Agreement hold, directly or indirectly, a sufficient
number of the outstanding Voting Shares to affect materially the control of the
Company.

        (c)

“Base Salary” has the meaning attributed to it in Section 3.1(a) of this
Agreement.


--------------------------------------------------------------------------------

- 2 -

  (d)

“Board” means the Board of Directors of the Company.

          (e)

“Company” has the meaning attributed to it on Page 1 of this Agreement.

          (f)

“Change of Control Event” means the occurrence of any one of the events set out
in sections 1.1(f)(i) to 1.1(f)(iv) below:

          (i)

an acquisition, directly or indirectly, of Voting Shares, whether through one
transaction or a number of transactions, by any person or group of persons
acting in concert (other than an Approved Holder) the result of which is that
such person or group of persons hold, directly or indirectly, at least forty
(40%) percent of the Voting Shares;

          (ii)

the consummation of a merger, amalgamation or consolidation of the Company with
or into another entity or any other corporate reorganization, if more than 50%
of the combined voting power of the continuing or surviving entity’s securities
outstanding immediately after the transaction are owned by persons who were not
stockholders of the Company or an Approved Holder immediately prior to such
merger, amalgamation, consolidation or reorganization;

          (iii)

the consummation by an entity, person or group (other than the Company, a wholly
owned subsidiary of the Company, or an Approved Holder) of a tender offer, an
exchange offer, a take-over bid or any other offer or bid for more than 40% of
the issued and outstanding common shares of the Company; or

          (iv)

consummation of a sale, transfer or disposition by the Company of all or
substantially all of the assets of the Company.

         

In the case of the occurrence of any of the events set forth in this section
1.1(f), a Change of Control Event shall be deemed to occur immediately prior to
the occurrence of any such events. An event shall not constitute a Change of
Control Event if it is a merger with a parent or subsidiary, or its sole purpose
is to change the jurisdiction of the Company’s organization or to create a
holding company, partnership or trust that will be owned in substantially the
same proportions by the persons who held the Company’s securities immediately
before such event or by the persons who held Striker’s securities immediately
before such event. Additionally, a Change of Control Event will not be deemed to
have occurred, with respect to the Executive, if the Executive is part of a
purchasing group that consummates the Change of Control Event.

          (g)

“Common Shares” means the common shares, without par value, of Striker.

          (h)

“Competing Business” shall have the meaning attributed to it in Section 5.3,
below.


--------------------------------------------------------------------------------

- 3 -

  (i)

“Confidential Information” means information, whether or not originated by the
Executive, that relates to the business or affairs of the Company, its
affiliates, clients or suppliers and is confidential or proprietary to, about or
created by the Company, its affiliates, clients, or suppliers. Confidential
Information includes, but is not limited to, the following types of confidential
information and other proprietary information of a similar nature (whether or
not reduced to writing or designated or marked as confidential):

          (i)

work product resulting from or related to work or projects performed for or to
be performed for the Company or its affiliates, including but not limited to,
the methods, processes, procedures, analysis, techniques and audits used in
connection therewith;

          (ii)

computer software of any type or form and in any stage of actual or anticipated
development including, by way of example and not in limitation, programs and
program modules, routines and subroutines, procedures, algorithms, design
concepts, design specifications (design notes, annotations, documentation,
flowcharts, coding sheets, and the like), source code, object code and load
modules, programming, program patches and system designs;

          (iii)

information relating to Developments prior to any public disclosure thereof
including, by way of example and not in limitation, the nature of the
Developments, production data, technical and engineering data, test data and
test results, the status and details of research and development of products and
services, and information regarding acquiring, protecting, enforcing and
licensing proprietary rights (including patents, copyrights and trade secrets);

          (iv)

internal Company personnel and financial information, vendor names and other
vendor information, purchasing and internal cost information, internal services
and operational manuals, and the manner and method of conducting the Company’s
business;

          (v)

marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques and
methods of obtaining business, forecasts and forecast assumptions and volumes,
current and prospective client lists, and future plans and potential strategies
of the Company that have been or are being discussed; and

          (vi)

all information that becomes known to the Executive as a result of employment
that the Executive, acting reasonably, believes is Confidential Information or
that the Company takes measures to protect.

         

Confidential Information does not include:


--------------------------------------------------------------------------------

- 4 -

  (vii)

the general skills and experience gained during the Executive’s employment or
engagement with the Company that the Executive could reasonably have been
expected to acquire in similar employment or engagements with other companies;

          (viii)

information publicly known without breach of this Agreement or similar
agreements; or

          (ix)

information, the disclosure of which is required to be made by any law,
regulation or governmental authority (to the extent of the requirement),
provided that before disclosure is made, notice of the requirement (and the
extent of the requirement) is provided to the Company (to the extent reasonably
possible in the circumstances), and the Company is afforded an opportunity to
dispute the requirement.

          (j)

“Date of Termination” means the date of termination of this Agreement pursuant
to its terms.

          (k)

“Developments” means all discoveries, inventions, designs, works of authorship,
improvements and ideas (whether or not patentable or copyrightable) and legally
recognized proprietary rights (including, but not limited to, patents,
copyrights, trademarks, topographies, know-how and trade secrets), and all
records and copies of records relating to the foregoing, that:

          (i)

result or derive from the Executive’s employment or from the Executive’s
knowledge or use of Confidential Information;

          (ii)

are conceived or made by the Executive (individually or in collaboration with
others) during the term of and related to the Executive’s employment by the
Company;

          (iii)

result from or derive from the use or application of the resources of the
Company or its affiliates; or

          (iv)

relate to the business operations of the Company or to actual or demonstrably
anticipated research and development by the Company or its affiliates.

          (l)

“Directors” means the Directors of the Company, and “Director” means any one of
them.

          (m)

“Effective Date” means July 1, 2010.

          (n)

“Employee Benefits” shall have the meaning attributed in Section 4.1, below.

          (o)

“Good Reason” means the occurrence of any of the following events without the
express written consent of the Executive:


--------------------------------------------------------------------------------

- 5 -

  (i)

any material reduction or diminution (except temporarily during any period of
physical or mental incapacity or disability of the Executive or one resulting
from the request of the Executive) in the Executive’s title(s), status,
position(s), authority, duties or responsibilities with the Company; or

          (ii)

a material breach by the Company of this Agreement.

          (iii)

the Company’s re-location of the Executive’s place of work to a distance not
less than 50 miles by usual highways from the Executive’s agreed place of work
at the effective date of this agreement, without mutual agreement of the
Executive and the Company.

          (p)

“Indemnification Amounts” has the meaning attributed in Section 7.1, below.

          (q)

“Initial Term” means the period of time beginning on the Effective Date and
ending on the second anniversary of the Effective Date.

          (r)

“Just Cause” includes, but is not limited to:

          (i)

the Executive’s failure to properly discharge his lawful duties, or any material
breach or non-observance by the Executive of any material provision of this
Agreement;

          (ii)

the Executive’s conviction for any crime respecting the property of the Company,
or which calls into question the Executive’s personal honesty;

          (iii)

any breach by the Executive of his obligations under the Company’s code of
conduct or any policies or procedures adopted by the Company from time to time,
and disseminated to employees in accordance with the Company’s normal practice,
provided that such conduct would amount to just cause as a matter of common law;

          (iv)

any breach by the Executive of the fiduciary duties normally owed by a Chief
Commercial Officer of a corporation including the duty to avoid conflicts of
interest, and to act honestly and in good faith with a view to the best
interests of the Company;

          (v)

any other material breach of this Agreement by the Executive; or

          (vi)

just cause as that term is defined by the common law applicable in New Jersey.

          (s)

“Performance Bonus” has the meaning attributed in Section 3.1(a), below.

          (t)

“Performance Bonus Criteria” has the meaning attributed in Section 3.1(a),
below.


--------------------------------------------------------------------------------

- 6 -

  (u)

“Renewal Term” means any period of time after expiration of the Initial Term
during which the employment of the Executive pursuant to this Agreement
continues, if the parties to this Agreement have agreed to the renewal in
writing.

        (v)

“Striker” means Striker Energy Corp., a Nevada corporation and, as of the
Effective Date, the sole stockholder of the Company and its surviving corporate
entities following a corporate action or actions.

        (w)

“Termination Notice Period” is the period of six (6) months plus two (2) months
per year of employment of the Executive up to a maximum of twelve (12) months
during which the terms of this Agreement shall remain in effect following notice
of termination being given by the Executive or the Company pursuant to Section
6.3 below.

        (x)

“Voting Shares” means voting shares of the Company or Striker.

        (y)

“Year” means any year during the term of this Agreement whether occurring during
the Initial Term or, if applicable, any Renewal Terms.

2.             TERMS AND CONDITIONS OF EMPLOYMENT

2.1           Employment. The Company and the Executive agree that as of the
Effective Date, the terms and conditions of the employment of the Executive by
the Company will be as set out in this Agreement. The Executive shall perform
such duties as are regularly and customarily performed by the Chief Commercial
Officer of a corporation, which shall include but are not limited to the duties
set forth in Schedule “A” hereto and any other duties consistent with the
Executive’s position in the Company. The Executive agrees that in addition to
the role of Chief Commercial Officer, the Executive will perform other related
positions or duties of senior capacity as the Company may from time to time
reasonably require and describe in writing. The Executive shall always act in
accordance with any reasonable decision of and obey and carry out all lawful and
reasonable orders given to him by the Chief Executive Officer.

2.2           Reporting. The Executive shall:

  (a)

report to the Chief Executive Officer and take direction from the Chief
Executive Officer ;

        (b)

attend meetings of the Board as required by the Chief Executive Officer or the
Board, make a report at such meetings describing the status of the Company and
addressing such other matters as may be required by the Chief Executive Officer
or the Board;

        (c)

ensure that all contracts and similar arrangements of the Company shall be
approved and signed in accordance with the signing authorities authorized by the
Board from time to time.


--------------------------------------------------------------------------------

- 7 -

2.3           Term. Employment of the Executive by the Company shall be
effective on the Effective Date and continue for the Initial Term or, if
earlier, until such time as this agreement is terminated as hereinafter set out
in Section 6 herein.

2.4           Location. The Executive will be based in Miami, Florida, or at a
location mutually agreed to by the Company and by the Executive from time to
time. The Executive understands that he may be required to travel regularly in
order to fulfill his duties as Chief Commercial Officer of the Company.

2.5           Time and Efforts. Unless prevented by ill health, or physical or
mental disability or impairment, the Executive shall, during the term hereof,
devote sufficient time, effort, care and attention to his duties set out in this
Agreement and to the business of the Company in order to properly discharge his
duties hereunder and the Executive shall not be employed or associated with any
other business venture without the written consent of the Company.

2.6           Fiduciary Role. The Executive acknowledges that as the Chief
Commercial Officer of the Company, he occupies a position of fiduciary trust and
confidence and as a fiduciary, he will develop and acquire wide experience and
knowledge with respect to all aspects in which the Company’s business is
conducted. The Executive agrees to serve the Company in a manner which is
consistent with the fiduciary duties owed to the Company. Without limiting the
generality of the foregoing, the Executive shall observe the highest standards
of loyalty, good faith, and avoidance of conflicts of duty and self-interest.

3.             COMPENSATION

3.1           Compensation. During the Initial Term and any Renewal Terms in
effect during which compensation has not been amended, the Company shall pay and
provide the following compensation to the Executive:

  (a)

Base Salary. The Company will pay the Executive the sum of $150,000 per annum
effective July 1, 2010 (the “Base Salary”), with payments made on the 15th and
last day of each month or as agreed to in the normal payroll processing that the
Company shall adopt.

        (b)

Performance Bonus. The Executive shall be eligible to receive an annual bonus at
the end of each Year (the “Performance Bonus”) initially targeted to be 50% of
Base Salary (the “Target Bonus”). Both the decision to pay a Performance Bonus
and the amount of a Performance Bonus, shall be at the discretion of the Board,
acting reasonably and in accordance with the Performance Bonus criteria
established in Striker’s Compensation Plan to be proposed and submitted to the
Board for approval (the “Performance Bonus Criteria”). The bonus is payable in
cash, in Striker equity, or as a combination of both. In the case of the
Performance Bonus paid as a combination of cash and equity, the cash portion
shall be not less than 50% of the total value of the Performance Bonus.

        (c)

Equity Compensation – Stock Options. The Executive shall be eligible to receive
an annual stock option award at the end of each Year (the “Option Award”). Both
the decision to make an Option Award and the amount and specifics of the Option
Award shall be at the discretion of the Board, acting reasonably and in
accordance with the Option Award criteria to be established as part of Striker’s
Compensation Plan and in compliance with all applicable laws and the rules of
any quotation system or stock exchange. It is intended that such options will be
options of Striker.


--------------------------------------------------------------------------------

- 8 -

3.2           Payroll Deductions. All compensation payable to the Executive
pursuant to this Article 3 or otherwise under this Agreement, will be payable in
accordance with the Company’s normal payroll practices, as applicable, and will
be subject to all statutory deductions that the Company is required to make and
remit.

3.3           Taxes. The Executive will be responsible to pay for all federal,
state and local taxes assessed on any income received from the Executive under
this Agreement, which are over and above the amounts that were deducted and
remitted on the Executive’s behalf by the Company.

4.             EMPLOYEE BENEFITS

4.1           Employee Benefits. The Executive shall, to the extent eligible, be
entitled to participate in all of the Company’s employee benefit plans (the
“Employee Benefits”) provided by the Company to its senior officers in
accordance with the terms thereof as they may be in effect from time to time.
The Executive shall pay 30% of the monthly premium attributable to his benefits
and the Company shall pay the other 70% as well as any administrative costs of
maintaining the programs in effect.

4.2           Benefit Plans. To the extent that the Company has adopted any
formal plans or policies in respect of Employee Benefits, they shall be provided
in accordance with those formal plan documents or policies and any issues with
respect to entitlement or payment of benefits under any of the Employee Benefits
will be governed by the terms of such documents or policies establishing the
benefits in issue. The Company reserves the unilateral right to revise the terms
of the Employee Benefits or to eliminate any Employee Benefits altogether. The
Executive agrees that any changes to the Employee Benefits will not affect or
change any other part of this Agreement.

4.3           Benefits on Cessation of Employment. Unless otherwise agreed by
the parties or as otherwise expressly provided to the contrary in this
Agreement, upon cessation of employment with the Company for any reason,
regardless of whether the cessation is voluntary or involuntary or constitutes
termination with or without cause or adequate notice:

  (a)

the Executive will cease to participate in the Employee Benefits and will not be
entitled to any further benefits thereunder, except for medical and dental
benefits which may be continued at his own expense for a period of six (6)
months after the Date of Termination; and

        (b)

the Executive will be solely responsible for obtaining personal benefit plans to
replace any or all Employee Benefits, including, without limitation, health
insurance, dental insurance and long term disability insurance.


--------------------------------------------------------------------------------

- 9 -

4.4           Automobile Expenses. In accordance with policies formulated by the
Company from time to time, the Executive will be reimbursed for all reasonable
automobile expenses including fuel, and mileage calculated at the prevailing IRS
rate actually and properly incurred by the Executive in connection with the
performance of his employment duties. For all such expenses, the Executive will
be required to keep proper accounts and to furnish statements and vouchers to
the Company within 30 days after the date the expenses are incurred.

4.5           Key-Person Insurance. The Company may purchase key-person
insurance on the life and health of the Executive. The beneficiary under such
insurance purchased on the life and health of the Executive shall be the
Company. The Executive agrees to perform such acts (such as health checks) as
may be required by the insurer in order for the Company to purchase such
key-person insurance.

4.6           Vacation. The Executive shall be entitled in each Year to four (4)
weeks’ paid vacation, in addition to weekends and statutory holidays, to be
taken in instalments of no more than 2 consecutive weeks of paid time off in
accordance with the standard written policies of the Company with regard to its
senior officers. Subject to the foregoing, paid vacation is to be taken at such
time or times as the Executive may select and the Company may reasonably approve
having regard to the business affairs and operations of the Company.

5.             CONFIDENTIAL INFORMATION AND DEVELOPMENTS

5.1           Confidential Information.

  (a)

All Confidential Information, whether developed by the Executive while employed
by the Company or by others employed or engaged by or associated with the
Company or its affiliates or clients, is the exclusive and confidential property
of the Company or its affiliates or clients, as the case may be, and will at all
times be regarded, treated and protected as such, as provided in this Agreement.

          (b)

As a consequence of the acquisition of Confidential Information or arising from
his position as Chief Commercial Officer, the Executive will occupy a position
of trust and confidence with respect to the affairs and business of the Company
and its affiliates and clients. In view of the foregoing, it is reasonable and
necessary for the Executive to make the following covenants regarding the
Executive’s conduct during and subsequent to the Executive’s employment by the
Company.

          (i)

At all times during and subsequent to the Executive’s employment with the
Company, the Executive will not disclose Confidential Information to any person
(other than as necessary in carrying out the Executive’s duties on behalf of the
Company) without first obtaining the Company’s consent, and the Executive will
take all reasonable precautions to prevent inadvertent disclosure of any
Confidential Information.

          (ii)

At all times during and subsequent to the Executive’s employment with the
Company, the Executive will not use, copy, transfer or destroy any Confidential
Information (other than as necessary in carrying out the Executive’s duties on
behalf of the Company) without first obtaining the Company’s consent and the
Executive will take all reasonable precautions to prevent inadvertent use,
copying, transfer or destruction of any Confidential Information. This
prohibition includes, but is not limited to, licensing or otherwise exploiting,
directly or indirectly, any products or services that embody or are derived from
Confidential Information or exercising judgment or performing analysis based
upon knowledge of Confidential Information.


--------------------------------------------------------------------------------

- 10 -

  (iii)

Within ten (10) business days after the termination of the Executive’s
employment for any reason, the Executive will promptly deliver to the Company
all property of or belonging to or administered by the Company including without
limitation all Confidential Information that is embodied in any form, whether in
hard copy or on electronic media, and that is within the Executive’s possession
or under the Executive’s control.

5.2           Intellectual Property.

  (a)

All Developments will be the exclusive property of the Company and the Company
will have sole discretion to deal with Developments. The Executive agrees that
no intellectual property rights in the Developments are or will be retained by
him. For greater certainty, all work done during the term of employment by the
Executive for the Company or its affiliates is the sole property of the Company
or its affiliates, as the case may be, as the first author for copyright
purposes and in respect of which all copyright will vest in the Company or the
relevant affiliate, as the case may be. In consideration of the benefits to be
received by the Executive under the terms of this Agreement, the Executive
hereby irrevocably sells, assigns and transfers and agrees in the future to
sell, assign and transfer all right, title and interest in and to the
Developments and intellectual property rights therein including, without
limitation, all patents, copyright, industrial design, circuit topography and
trademarks, and any goodwill associated therewith to the Company and the
Executive will hold all the benefits of the rights, title and interest mentioned
above in trust for the Company prior to the assignment to the Company.

        (b)

The Executive will do all further things that may be reasonably necessary or
desirable in order to give full effect to the foregoing. If the Executive’s
cooperation is required in order for the Company to obtain or enforce legal
protection of the Developments following the termination of the Executive’s
employment, the Executive will provide that cooperation so long as the Company
pays to the Executive reasonable compensation for the Executive’s time at a rate
to be agreed between the Executive and the Company.

5.3           Non-solicitation and Duty Not to Compete Unfairly. As a
consequence of the fact that the Executive, as Chief Commercial Officer, was a
fiduciary of the Company during the term of this Agreement, the Executive
acknowledges that, for a period of twelve (12) months following the Termination
Date, he has an obligation not to, and he agrees that he shall not:

--------------------------------------------------------------------------------

- 11 -

  (a)

contact companies or persons who were investors in, or who purchased or agreed
to purchase products or services of, the Company or Striker within a two year
period before the Date of Termination, on behalf of a Competing Business or

        (b)

solicit any of the Company’s or Striker’s employees or consultants to resign or
work for any other business or

        (c)

himself work for a Competing Business unless Termination was pursuant to section
6.3.

Without limiting the generality of the foregoing, a “Competing Business” means a
business that competes with the business carried on by the Company and is
engaged in the development and/or marketing of prescription pharmaceutical
products based upon the same or similar active pharmaceutical molecules as those
owned, licensed, co-promoted or co-marketed by the Company at the Date of
Termination, or non-solid oral prescription pharmaceutical products approved for
the treatment and management of pediatric patients hospitalized for cancer,
inflammatory or gastrointestinal conditions.

5.4           Consent to Enforcement. The Executive confirms that all
restrictions in Sections 5.1, 5.2, and 5.3, above, are reasonable and valid and
any defences to the strict enforcement thereof by the Company are waived by the
Executive. Without limiting the generality of the foregoing, the Executive
hereby consents to an injunction being granted by a court of competent
jurisdiction in the event that the Executive is in breach of any of the
provisions stipulated in Sections 5.1, 5.2 and 5.3, above. The Executive hereby
expressly acknowledges and agrees that injunctive relief is an appropriate and
fair remedy in the event of a breach of any of the said provisions.

5.5           The Executive’s obligations under each of Sections 5.1,5.2, and
5.3 (a) and 5.3 (b) above, are to remain in effect in accordance with each of
their terms and will exist and continue in full force and effect despite any
breach or repudiation, or alleged breach or repudiation, of this Agreement or
the Executive’s wrongful dismissal by the Company.

6.             TERMINATION

6.1           Termination for Just Cause. The Company may terminate the
Executive’s employment for Just Cause at any time by delivering to the Executive
written notice of termination. In the event that the Executive’s employment with
the Company is terminated by the Company for Just Cause, the Executive shall not
be entitled to any additional payments or benefits hereunder, other than for
amounts due and owing to the Executive by the Company as at the Date of
Termination, excluding any Performance Bonus and, in such event, Stock Options
held at the Date of Termination shall immediately expire.

6.2           Death or Disability. Subject to applicable human rights laws or
similar legislation, the Company may terminate the Executive’s employment in the
event the Executive has been unable to perform his duties for a period of two
(2) consecutive months or a cumulative period of six (6) months in any
consecutive twenty-four (24) month period, because of a physical or mental
disability. The Executive’s employment and this Agreement shall automatically
terminate on the Executive’s death. In the event the Executive’s employment with
the Company terminates by reason of the Executive’s death or otherwise as a
result of this section 6.2, then upon and immediately effective on the Date of
Termination:

--------------------------------------------------------------------------------

- 12 -

  (a)

any Stock Options granted to the Executive which have not vested shall vest
immediately and be immediately exercisable subject to the terms of Striker’s
stock option plan and any applicable Stock Option Agreement;

          (b)

the Company shall promptly pay and provide the Executive (or in the event of the
Executive’s death, the Executive’s estate):

          (i)

any unpaid Base Salary and any outstanding and accrued regular and special
vacation pay through the Date of Termination; and

          (ii)

reimbursement for any unreimbursed expenses incurred through to the Date of
Termination; and

          (c)

the Company shall pay to the Executive (or in the event of the Executive’s
death, the Executive’s estate) the continuing payroll payments referred to in
section 6.3.

6.3           Termination by the Executive for Good Reason & Termination by the
Company Other than for Just Cause.

  (a)

The Executive may elect to terminate his employment with the Company for Good
Reason at any time within thirty (30) days after the date the Executive has
given written notice to the Company of the alleged “Good Reason” and provided
that the Company has failed to cure such event or situation within 30 days of
receiving said notice In such event, the Company will continue to pay the
Executive in accordance with the Company’s normal payroll procedures and the
Executive will continue to perform his duties under the Agreement during the
applicable Termination Notice Period, or the Company, at its discretion, may pay
a lump sum to the Executive equal to the salary payable during the remainder of
the Termination Notice Period (the “Lump Sum Payment”). Additionally, the
Executive may be entitled to a pro-rata Performance Bonus based upon an
objective evaluation of the Executive’s achievement of goals in accordance with
section 3.1(b) up to the date of Termination, calculated by multiplying the
Target Bonus by the fraction which represents the number of months elapsed from
July 1 of the fiscal year in question through the Date of Termination divided by
twelve (12). For clarity, the Date of Termination will be the earlier of the
last day of the Termination Notice Period or the date on which the Company, at
its discretion, pays the Lump Sum Payment.

        (b)

The Company may elect to terminate the Executive’s employment at any time for
other than Just Cause following the Termination Notice Period by delivering to
the Executive written notice of termination in advance of the Termination Notice
Period. In such event, the Company will continue to pay the Executive in
accordance with the Company’s normal payroll procedures during the applicable
Termination Notice Period, and the Executive will continue to perform his duties
under the Agreement during the applicable Termination Notice Period, or the
Company, at its discretion, may pay a lump sum to the Executive equal to the
salary payable during the remainder of the Termination Notice Period.
Additionally, the Executive may be entitled to a pro-rata Performance Bonus
based upon an objective evaluation of the Executive’s achievement of goals in
accordance with section 3.1(b) up to the date of Termination, calculated by
multiplying the Target Bonus by the fraction which represents the number of
months elapsed from July 1 of the fiscal year in question through the Date of
Termination divided by twelve (12). For clarity, the Date of Termination will be
the earlier of the last day of the Termination Notice Period or the date on
which the Company, at its discretion, pays the Lump Sum Payment.


--------------------------------------------------------------------------------

- 13 -

  (c)

If the Executive is terminated pursuant to this section 6.3 the Stock Options
granted to the Executive will continue to vest for the number of months of the
applicable Termination Notice Period, notwithstanding any election by the
Company to pay the Lump Sum Payment to the Executive and will be exercisable
subject to the terms of the applicable stock option plan.

6.4           Fair and Reasonable Provisions. The Company and Executive
acknowledge and agree that the provisions of Section 6.3, above, regarding
further payments of the Base Salary, Performance Bonus and other bonuses, and
the vesting of stock options, if any, constitute fair and reasonable provisions
for the consequences of such termination, and such payments and benefits shall
not be limited or reduced by amounts the Executive might earn or be able to earn
from any other employment or ventures during the remainder of the agreed term of
this Agreement.

6.5           Without Good Reason. The Executive may terminate this Agreement at
any time without Good Reason by providing at least thirty (30) days prior
written notice to the Company. In the event that the Executive’s employment with
the Company is terminated during the Term by the Executive without Good Reason,
the Executive shall not be entitled to any additional payments or benefits
hereunder, other than any amounts due and owing as of the Date of Termination
and, in such event, Stock Options that have not vested prior to the Date of
Termination shall immediately expire. The Executive will have up to thirty (30)
days from the first day of this written notice period to exercise Stock Options
that have vested to the Date of Termination.

6.6           Severance Payments. The Executive agrees that no severance or
other payments not specifically referenced herein will be payable upon
termination of this Agreement in relation to Sections 6.1, 6.2, 6.3 and 6.5.

6.7           Change of Control. If the Executive’s employment with the Company,
or with the surviving entity, is terminated by the Company, or by the surviving
entity, within six (6) months following a Change of Control Event, or if the
Company fails to provide the Executive with an equivalent position following the
Change of Control Event, then in lieu of the provisions described in section 6.3
the Company shall pay to the Executive a lump sum severance in an amount equal
to 150% of the amount calculated by multiplying one twelfth of the Base Salary
times the number of months in the Termination Notice Period, plus a lump sum
payment calculated by multiplying 150% of the number of months in the
Termination Notice Period times the monthly cost of the benefits that the
employee was receiving at the Date of Termination

--------------------------------------------------------------------------------

- 14 -

  (a)

If the Executive is terminated pursuant to this section 6.7, the Stock Options
granted to the Executive which have not vested shall vest immediately and be
immediately exercisable subject to the terms of the applicable stock option
plan.

7.             GENERAL

7.1           Indemnification. The Company hereby covenants and agrees that if
the Executive is made a party, or is threatened to be made a party, to any
action, suit or proceeding, whether civil, criminal, administrative or
investigative of any nature whatsoever by reason of, or as a result of, the fact
that he is or was a Director, officer or employee of the Company or is or was
serving at the request of the Company as a trustee, director, officer, member,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise, including service with respect to employee benefit plans, the
Executive shall be indemnified and held harmless by the Company to the fullest
extent legally permitted or authorized by the Company’s constating documents or,
if greater, by applicable federal, state or provincial legislation, against all
costs, expenses, liability and losses of any nature whatsoever (including,
without limitation, lawyer’s fees, judgments, fines, interest, taxes or
penalties and amounts paid or to be paid in settlement) reasonably incurred or
suffered by the Executive in connection therewith (collectively the
“Indemnification Amounts”), and such indemnification shall continue as to the
Executive even if he has ceased to be a Director, officer, member, employee or
agent of the Company and shall inure to the benefit of the Executive the
Indemnification Amounts incurred, or reasonably estimated to be incurred, by him
immediately upon receipt by the Company of a written request for such advance.
The Company shall make commercially reasonable efforts to ensure that an
appropriate Directors and Officers liability insurance policy is maintained such
that the Company will be able to meet its obligations of indemnifications under
this section.

7.2           Authorization. The Company represents and warrants that it is
fully authorized and empowered to enter into this Agreement and perform its
obligations hereunder, and that performance of this Agreement will not violate
any agreement between the Company and any other person, firm or organization nor
breach any provisions of its constating documents or governing legislation.

7.3           Obligations Continue. The Executive’s obligations under section 5
are to remain in full force and effect notwithstanding termination of this
Agreement for any reason.

7.4           Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by the Executive and an
authorized officer of the Company. No waiver by either party hereto of any
breach by the other party hereto of any condition or provision contained in this
Agreement to be performed by such other party shall be deemed a waiver of a
similar or dissimilar condition or provision at the same or any prior or
subsequent time. Any waiver must be in writing and signed by the Executive and
an authorized officer of the Company, as the case may be.

7.5           Compliance with Policies and Laws. The Executive agrees to abide
by all the Company’s policies and procedures, including without limitation, the
Company’s code of conduct. The Executive also agrees to abide by all laws
applicable to the Company, in each jurisdiction in which it does business,
including without limitation securities and regulations governing publicly
traded companies.

--------------------------------------------------------------------------------

- 15 -

7.6           Governing Law and Venue. This Agreement shall be construed and
interpreted in accordance with the laws of the State of New Jersey and the
federal laws of the United States applicable thereto.

7.7           Notices. Any notice required or permitted to be given under this
Agreement shall be in writing and shall be properly given if hand delivered by
courier or faxed addressed as follows:

  (a) in the case of the Company:                        PediatRx Inc.          
             405, Trimmer Road, Suite 200,                        Califon, NJ  
                     07830                        Fax : n/a                    
   Attention: Cameron Durrant                               with a copy to:     
                   Joseph Carusone,                         Chairman of the
Board                        Suite 901 – 360 Bay Street                      
 Toronto, ON                       Canada M5H 2V6                          Fax:
(416) 352-5239         (b) in the case of the Executive:        
                    Jorge Rodriguez                          10341 S.W. 45th
Street                        Miami, Florida 33165 Fax : n/a

Or to the last address of the Executive in the records of the Company and its
subsidiaries or to such other address as the parties may from time to time
specify by notice given in accordance herewith.

Any notice so given shall be conclusively deemed to have been given or made on
the day of delivery, if delivered, or if faxed, upon the date shown on the
delivery receipt recorded by the sending facsimile machine.

7.8           Severability. If any provision contained herein is determined to
be void or unenforceable for any reason, in whole or in part, it shall not be
deemed to affect or impair the validity of any other provision contained herein
and the remaining provisions shall remain in full force and effect to the
fullest extent permissible by law.

--------------------------------------------------------------------------------

- 16 -

7.9           Entire Agreement. This Agreement contains the entire understanding
and agreement between the parties concerning the subject matter hereof and
supersedes all prior agreements, understandings, discussions, negotiations and
undertakings, whether written or oral, between the parties with respect thereto.

7.10         Currency. Unless otherwise specified herein all references to
dollar or dollars are references to U.S. dollars.

7.11         Further Assurances. Each of the Executive and the Company will do,
execute and deliver, or will cause to be done, executed and delivered, all such
further acts, documents and things as the Executive or the Company may require
for the purposes of giving effect to this Agreement.

7.12         Counterparts/Facsimile Execution. This Agreement may be executed in
several parts in the same form and such parts as so executed shall together
constitute one original document, and such parts, if more than one, shall be
read together and construed as if all the signing parties had executed one copy
of the said Agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written.

PEDIATRX INC.         Per: /s/Cameron Durrant     Authorized Signatory  

 

 

EXECUTIVE         Per: /s/Jorge Rodriguez     Jorge Rodriguez  


--------------------------------------------------------------------------------

SCHEDULE “A”

EXECUTIVE’S DUTIES

Management of all matters relating to the operations and general administration
of the Company, including:

SECTION I : Role Purpose

 * Analysis, planning, development and execution of marketing strategy and
   tactics for the relevant PediatRx brands.

 * Develop and execute brand and personal business objectives.

 * Champion nominated individual brands within the PediatRx portfolio .

 * Coach, support and offer developmental input to Sales Leadership Team and
   Field Advisory Board

 * Actively participate in self development and team development.

SECTION II : Role Dimensions

Chief Commercial Officer is responsible, in collaboration with other senior
managers, for overall strategy, tactical plan, prioritization of resources and
workload, decision-making as it applies to portfolio issues and determination of
overall direction for the brands.

1.

Budgetary responsibility as per Operating Plan. Responsible for allocation of
overall budget to projects, preparation of budget phasings, monitoring of
performance against budget, forecasting.

    2.

Co-ordination of marketing projects, working across the company, with customers
and with external agencies.

    3.

Purchasing authority as per Company mandated limits.

SECTION III: Main Outputs / Responsibilities

1.

Development of PediatRx strategic marketing plan (including 3 year revenue and
expenditure plans), one year brand-specific marketing plan and support for field
development of one year district and sales business plans. Specifically, this
will apply to existing PediatRx brands, as well as possible licensing targets.
Evaluating and refining brand and portfolio positioning and assumptions will be
key.


--------------------------------------------------------------------------------

- 2 -

2.

Developing marketing effectiveness tools and metrics and identifying and
executing best practice from within and outside the pharmaceutical industry.

    3.

Delivery of Operating Plan revenue and expenditure by implementation of
marketing plans. Input to monthly report and monitoring brand performance v. key
metrics.

    4.

Identifying actions to be taken to rectify actual and potential deviations from
the Operating Plan.

    5.

Development of differential customer offerings tailored to the specific needs of
customer groups (healthcare professionals, patients, parents).

    6.

Input in to product and business development opportunities.

    7.

Ensure that Sales Leadership, District Managers, Distribution/Reimbursement,
Marketers and Representatives have a clear understanding of, and involvement in,
defining the portfolio and key brand strategy and implementation requirements;
preparation and execution of POAs.

    8.

Regular liaison with the lead District Managers assigned to launch teams on
issues affecting brand launch strategy and implementation and taking the
necessary action.

    9.

Regular liaison with senior management, Business Development, Regulatory
Affairs, Finance, MIS and other groups to ensure steady and high quality
information flow and to identify and develop opportunities.

    10.

Regular liaison with Field Advisory Board members and relevant external
customers.

    11.

Provide developmental support for cross-functional team, both as a team and as
individuals.

SECTION IV : Nature / Scope of Outputs

1.

Decision Making

     

Without day-to-day reference to manager, but with input as necessary :

     

Resolution of conflicting brand priorities and deadlines.

Volume and sales forecasting and reforecasting, phasing.

Approval of promotional material at copy and artwork stages.

Planning and approval of expenditure up to limits in Operating/Marketing Plan.

Briefing and other contact with external agencies.

     

With reference to manager :

     

Definition of brand strategies and activities.

Written proposals for presentation to board.


--------------------------------------------------------------------------------

- 3 -

Planning for product introductions and discontinuations.

Major changes to brand strategy or marketing plan.

Personal development and career planning.

      2.

People Management

      The plan is to hire direct reports at the appropriate time.

SECTION V : Key Competencies

 * Supportive leadership (effective leadership, empowering).
 * Working with others (developing self and colleagues).
 * Planning to achieve (analysis, problem solving and decision-making).
 * Marketing specialist competencies (use of marketing mix, marketing planning).

--------------------------------------------------------------------------------